DETAILED ACTION
This Office Action is in response to the original application filed on 07/06/2022. Claims 1-20 are pending, of which, claims 1, 8, and 16 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/852,310 filed on 04/17/2020, which has since been issued as U.S. Patent No. 11,467,927.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Drawings
The drawings submitted on 07/06/2022 are accepted.

Specification
The specification submitted on 07/06/2022 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,467,927. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/858,621
Patent No.  11,467,927
Analysis
1. A method for restoring a first tenant database from a plurality of tenant databases of a multitenant database instance, the method comprising: 


verifying, by a processor, the first tenant database is present in the multitenant database instance, wherein the multitenant database instance is configured as a logical container to present the plurality tenant databases; 











selecting, by the processor, a restore method for restoring the first tenant database, the restore method based on a storage system type used for storing the first tenant database; and 




utilizing, by the processor, an internal file associated with the first tenant database to restore the first tenant database by the selected restore method, while processing requests for other tenant databases of the plurality of tenant databases, wherein the internal file is generated by a database application to capture a state of the multitenant database instance and a state of the first tenant database when a backup of the first tenant database was taken, and a location of the internal file is stored with metadata of the backup by a storage system.
1. A method, comprising: 






verifying, by a processor, in response to a restore request to restore a first tenant database from a plurality of tenant databases of a multitenant database instance that the first tenant database is present in the multitenant system database instance with a same identifier when a backup of the first tenant database was taken during a backup operation… wherein the multitenant database instance is configured as a logical container to present the plurality tenant databases; 


selecting, by the processor, a restore method for restoring the first tenant database, the restore method based on whether the first tenant database is stored using a storage area network (SAN) or a non-SAN based storage system; and 


executing, by the processor, the selected restore method for restoring the first tenant database utilizing an internal file associated with the first tenant database, while processing requests for other tenant databases of the plurality of tenant databases, wherein the internal file is generated by a database application to capture a state of the multitenant database instance and a state of the first tenant database when the backup was taken, and a location of the internal file is stored with metadata of the backup by a storage system and provided to the database application by a plugin for restoring the first tenant database.
Both methods.






Both verify the presence of the first tenant database in the multitenant database instance and the multitenant database instance is configured as a logical container to present the plurality tenant databases.











Both select a restore method for restoring the first tenant database based on a storage system type used for storing the first tenant database.





Both use an internal file to restore the first tenant database by the selected restore method.





Independent claims 8 is essentially just a different embodiment of the same claimed invention.
2. The method of Claim 1, wherein verifying the first tenant database is present in multitenant database instance further comprising: checking, by the processor, a backup identifier of the first tenant database is same when the backup was taken, prior to receiving a restore request to restore the first tenant database.
1. verifying, by a processor, in response to a restore request to restore a first tenant database from a plurality of tenant databases of a multitenant database instance that the first tenant database is present in the multitenant system database instance with a same identifier when a backup of the first tenant database was taken during a backup operation, prior to receiving the restore request
Essentially the same limitation

3. The method of Claim 1, further comprising: generating, by the processor, a clone of the backup, in response to a SAN based storage system type storing the first tenant database; mapping, by the processor, the clone to a computing system hosting the multitenant database instance for selectively copying files of the first tenant database; and 

restoring, by the processor, the first tenant database using the selectively copied files and the internal file.
2. The method of claim 1, further comprising: creating, by the processor, a clone of the backup, in response to the SAN based storage storing the first tenant database; and mapping, by the processor, the clone to a computing system hosting the multitenant database instance for selectively copying files of the first tenant database.

3. The method of claim 2, further comprising: restoring, by the processor, the first tenant database using the selectively copied files and the internal file.
Essentially the same limitations.


Claim 17 is essentially just a different embodiment of the same claimed limitation.
4. The method of Claim 3, further comprising: deleting, by the processor, the clone after the first tenant database is restored.
4. The method of claim 2, further comprising: deleting, by the processor, the clone after the first tenant database is restored.
Same limitation

5. The method of Claim 1, further comprising: retrieving, by the processor, information regarding data files corresponding to each of the plurality of tenant databases and mapping each tenant database to a corresponding data file with a file path indicating a storage location where each data file is stored.
5. The method of claim 1, further comprising: prior to a quiesce request issued to the database application, retrieving by the plugin, information regarding data files corresponding to the plurality of tenant databases and mapping each tenant database to a corresponding data file with a file path indicating a storage location of where each data file is stored.
Essentially the same limitation.

Claim 18 is essentially just a different embodiment of the same claimed limitation.
6. The method of Claim 5, further comprising: utilizing, by the processor, the mapping of each tenant database to the corresponding data file to retrieve a storage layout for each tenant database, based on which the backup is generated.
6. The method of claim 5, further comprising: utilizing the mapping of each tenant database to the corresponding data file by a storage system interface to retrieve a storage layout for each tenant database, based on which the backup is generated.
Same limitation.

Claim 19 is essentially just a different embodiment of the same claimed limitation.
7. The method of Claim 1, further comprising: executing, by the processor, a file-based restore method for restoring the first tenant database, in response to the first tenant database being stored at a non-SAN based storage type.
7. The method of claim 1, further comprising: executing, by the processor, a file-based restore method for restoring the first tenant database, in response to the first tenant database being stored at the non-SAN based storage.
Essentially the same limitation.

Claim 20 is essentially just a different embodiment of the same claimed limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (U.S. Pub. No. 2008/0162491, cited in IDS), hereinafter Becker.
 
Regarding independent claim 8, Becker teaches a method for backing up a multitenant database instance having a plurality of tenant databases, (Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.) the method comprising: 
retrieving, by the processor, information regarding data files corresponding to each of the plurality of tenant databases; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space.)
mapping, by the processor, each tenant database to a corresponding data file with a file path indicating a storage location where each data file is stored;  (Becker, [0062], discloses table links may include a logical connection or reference to a data structure like a database uniform resource locator or other pointer to a physical or virtual address of data structures. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data.)
utilizing, by the processor, the mapping of each tenant database to the corresponding data file to retrieve a storage layout of each tenant database; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data.)
generating, by the processor, an internal file to capture a state of the multitenant database instance and a state of each tenant database; (Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner notes that applicant's specification [0050] indicates the internal file captures the state of tenant database at backup. Examiner interprets a tenant template as an internal file that shows the state of the tenant data structures of the tenant database and importing/copying multiple tenant structures into the tenant structure would show the state of the multitenant database. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.)
mapping, by the processor, a storage location of each internal file to a corresponding tenant database; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data.)
generating, by the processor, a backup of the multitenant database instance and the plurality of tenant databases; and registering, by the processor, the storage location of each internal file with backup metadata. (Becker, [0060] discloses an index of shared data structures and tenant-specific data structures along with other data describing the shared data structures including information describing the location of data of data structures (e.g. tenant templates) within provider database and may be used by provider server and/or tenant servers to locate data structures as a table resource locator, uniform resource locator, Structured Query Language (SQL) identifier, or other pointer to a physical or virtual address of data structures within provider database. Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. Becker, [0145]-[0149], discloses a user selecting a tenant for cloning based on the need for tenant data backup or data recovery. Once a tenant is selected for cloning, the user may shutdown the database of the tenant to guarantee that data from tenant database is consistent with the clone that is being created. A copy of the tenant database is created using database snapshot technology and a cloned tenant database may be generated. The tenant database is then restarted.)
 
Regarding claim 9, Becker teaches the method of Claim 8, further comprising: authenticating, by the processor, a unique user key associated with the multitenant database instance, prior to retrieving information regarding data files corresponding to each of the plurality of tenant databases. (Becker, [0113]-[0114], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Access to data structures in provider database may be limited by provider server based upon whether a tenant's unique access identifier received from tenant space is registered with provider.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Becker et al. (U.S. Pub. No. 2008/0162483), hereinafter Becker-A.
 
Regarding claim 12, Becker teaches all the limitations as set forth in the rejection of claim 8 above. However, Becker does not explicitly teach the method of Claim 8, further comprising: instructing, by the processor, a database application to prevent modification to the multitenant database instance and the plurality of tenant databases, upon retrieving a storage layout of each tenant database. 
On the other hand, Becker-A teaches instructing, by the processor, a database application to prevent modification to the multitenant database instance and the plurality of tenant databases, upon retrieving a storage layout of each tenant database. (Becker-A, [0132]-[0134], discloses an administrator may be assign various permissions users/tenants. The permissions may be stored in a central repository. The tenant server may store table links and related permissions. In this way, any unauthorized access may be easily prohibited when tenant server checks a database query against the stored permission. For example, a query for an update to a table structure may be checked against the assigned permission, and if the permission does not allow an update, an error will result. Examiner interprets prohibiting unauthorized access to update table structures to be preventing modification to the multitenant database instance and the plurality of tenant databases.)
The provider-tenant system of Becker-A is the provider-tenant system of Becker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multi-tenant system of Becker to incorporate the teachings of authorized access/modification of a provider-tenant system of Becker-A because both address the same field of provider-tenant systems and by incorporating Becker-A into Becker provides the multi-tenant system a way to prevent unauthorized modifications to the provider-tenant system.
One of ordinary skill in the art would be motivated to do so to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data, as taught by Becker-A [0009].
 
Regarding claim 11, Becker, in view of Becker-A, teaches the method of Claim 10, wherein the database application is unquiesced, after the backup is taken to enable modification to the multitenant database instance and the plurality of tenant databases. (Becker-A, [0132]-[0134], discloses an administrator may be assign various permissions users/tenants. The permissions may be stored in a central repository. The tenant server may store table links and related permissions. In combination, Becker, Fig. 15 and [0125], discloses administrative tasks including updating provider database, updating tenant database, updating engines for applications running at tenant space, updating tenant-specific data structures or content, or other types of updates. Examiner interprets updating any of the listed administrative tasks would be enabling modification to the multitenant database instance and the plurality of tenant databases.)
 
 
 
Claims 1-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Greene et al. (U.S. Pat. No. 7,885,938, cited in IDS), hereinafter Greene.
 
Regarding independent claim 1, Becker teaches a method for restoring a first tenant database from a plurality of tenant databases of a multitenant database instance, (Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.) the method comprising: 
verifying, by a processor, the first tenant database is present in the multitenant database instance, wherein the multitenant database instance is configured as a logical container to present the plurality tenant databases; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. Becker, [0145]-[0149], discloses a user selecting a tenant for cloning based on the need for tenant data backup or data recovery. Once a tenant is selected for cloning, the user may shutdown the database of the tenant to guarantee that data from tenant database is consistent with the clone that is being created. A copy of the tenant database is created using database snapshot technology and a cloned tenant database may be generated. The tenant database is then restarted.)
utilizing, by the processor, an internal file associated with the first tenant database to restore the first tenant database by the selected restore method, while processing requests for other tenant databases of the plurality of tenant databases, (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.)
wherein the internal file is generated by a database application to capture a state of the multitenant database instance and a state of the first tenant database when a backup of the first tenant database was taken, and a location of the internal file is stored with metadata of the backup by a storage system. (Becker, [0060] discloses an index of shared data structures and tenant-specific data structures along with other data describing the shared data structures including information describing the location of data of data structures  (e.g. tenant templates) within provider database and may be used by provider server and/or tenant servers to locate data structures as a table resource locator, uniform resource locator, Structured Query Language (SQL) identifier, or other pointer to a physical or virtual address of data structures within provider database. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner notes that applicant's specification [0050] indicates the internal file captures the state of tenant database at backup. Examiner interprets a tenant template as an internal file that shows the state of the tenant data structures of the tenant database and importing/copying multiple tenant structures into the tenant structure would show the state of the multitenant database. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.) 
However, Becker does not explicitly teach selecting, by the processor, a restore method for restoring the first tenant database, the restore method based on a storage system type used for storing the first tenant database; and
On the other hand, Greene teaches selecting, by the processor, a restore method for restoring the first tenant database, the restore method based on a storage system type used for storing the first tenant database; (Greene, C5L43-C6L7, discloses determining the location of the backup data files (e.g. storage type of local or remote), and based on the location creates the appropriate links to preform recovery. Examiner interprets that creation of hard or virtual links to perform recovery as selecting a restore method based on a storage type.) and 
The backup and recovery process of Greene can be the backup and recovery of Becker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multi-tenant system of Becker to incorporate the teachings of recovery based on backup data location of Greene because both address the same field of backup and recovery systems and by incorporating Greene into Becker provides the multi-tenant system a way to select a recovery method based on storage type of the backup data.
One of ordinary skill in the art would be motivated to do so to allow backup files to be distributed across devices while performing recovery in a single logical storage location without adding extra time to a recovery process due to large file sizes, as taught by Greene C1L22-31.
 
Regarding claim 2, Becker, in view of Greene, teaches the method of Claim 1, wherein verifying the first tenant database is present in multitenant database instance further comprising: checking, by the processor, a backup identifier of the first tenant database is same when the backup was taken, prior to receiving a restore request to restore the first tenant database. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly.)
 
Regarding claim 3, Becker, in view of Greene, teaches the method of Claim 1, further comprising: generating, by the processor, a clone of the backup, (Greene, C4L20-27 and C5L5-12, discloses a staging area representing storage space utilized to facilitate the restoration of application data stores, such as databases. A temporary staging area may be created as a recovery location in order to support recovery and one or more backup data or other files may be virtualized into staging area (i.e. clone).) in response to a SAN based storage system type storing the first tenant database; mapping, by the processor, the clone to a computing system hosting the multitenant database instance for selectively copying files of the first tenant database; (Becker, Fig. 2 and [0051] and [0054], discloses tenant server may store tenant database on data storage device which may be configured as network attached storage (NAS) device or a storage device attached by a storage area network (SAN). Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data and the tenant data structures as selective copying files.) and 
restoring, by the processor, the first tenant database using the selectively copied files and the internal file. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. )
Claim 17 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Becker, in view of Greene, teaches the method of Claim 3, further comprising: deleting, by the processor, the clone after the first tenant database is restored. (Greene, Fig. 2 and C4L20-27 and C5L5-C6L16, discloses a staging area representing storage space utilized to facilitate the restoration of application data stores, such as databases. A temporary staging area may be created as a recovery location in order to support recovery and one or more backup data or other files may be virtualized into staging area (i.e. clone). When restoration is complete the temporary staging area is removed. In combination, Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly.)
 
Regarding claim 5, Becker, in view of Greene, teaches the method of Claim 1, further comprising: retrieving, by the processor, information regarding data files corresponding to each of the plurality of tenant databases and mapping each tenant database to a corresponding data file with a file path indicating a storage location where each data file is stored. (Becker, [0062], discloses table links may include a logical connection or reference to a data structure like a database uniform resource locator or other pointer to a physical or virtual address of data structures. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space.  Becker, [0145]-[0149], discloses a user selecting a tenant for cloning based on the need for tenant data backup or data recovery. Once a tenant is selected for cloning, the user may shutdown the database of the tenant to guarantee that data from tenant database is consistent with the clone that is being created. A copy of the tenant database is created using database snapshot technology and a cloned tenant database may be generated. The tenant database is then restarted.)
Claim 18 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 6, Becker, in view of Greene, teaches the method of Claim 5, further comprising: utilizing, by the processor, the mapping of each tenant database to the corresponding data file to retrieve a storage layout for each tenant database, based on which the backup is generated. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data.)
Claim 19 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
Regarding claim 7, Becker, in view of Greene, teaches the method of Claim 1, further comprising: executing, by the processor, a file-based restore method for restoring the first tenant database, in response to the first tenant database being stored at a non-SAN based storage type. (Becker, Fig. 2 and [0051] and [0054], discloses tenant server may store tenant database on data storage device which may be configured as network attached storage (NAS) device or a storage device attached by a storage area network (SAN). Examiner notes that applicant's specification [0059] indicates non-SAN based storage includes Networked Attached Storage (NAS). Becker, [0097] and [0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants.)
Claim 20 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 12, Becker teaches all the limitations as set forth in the rejection of claim 8 above. Becker further teaches the method of Claim 8, further comprising: utilizing, by the processor, the internal file associated with the first tenant database to restore the first tenant database by the selected restore method. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly.)
However, Becker does not explicitly teach selecting, by the processor, a restore method for restoring a first tenant database, the restore method based on a storage system type used for storing the first tenant database; and 
On the other hand, Greene teaches selecting, by the processor, a restore method for restoring a first tenant database, the restore method based on a storage system type used for storing the first tenant database; (Greene, C5L43-C6L7, discloses determining the location of the backup data files (e.g. storage type of local or remote), and based on the location creates the appropriate links to preform recovery. Examiner interprets that creation of hard or virtual links to perform recovery as selecting a restore method based on a storage type.) and  
The backup and recovery process of Greene can be the backup and recovery of Becker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multi-tenant system of Becker to incorporate the teachings of recovery based on backup data location of Greene because both address the same field of backup and recovery systems and by incorporating Greene into Becker provides the multi-tenant system a way to select a recovery method based on storage type of the backup data.
One of ordinary skill in the art would be motivated to do so to allow backup files to be distributed across devices while performing recovery in a single logical storage location without adding extra time to a recovery process due to large file sizes, as taught by Greene C1L22-31.
 
Regarding claim 13, Becker, in view of Greene, teaches the method of Claim 12, further comprising: checking, by the processor, a backup identifier of the first tenant database is same when the backup was taken, prior to receiving a restore request to restore the first tenant database. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly.)
 
Regarding claim 14, Becker, in view of Greene, teaches the method of Claim 12, further comprising: generating, by the processor, a clone of the backup, (Greene, C4L20-27 and C5L5-12, discloses a staging area representing storage space utilized to facilitate the restoration of application data stores, such as databases. A temporary staging area may be created as a recovery location in order to support recovery and one or more backup data or other files may be virtualized into staging area (i.e. clone).)  in response to a SAN based storage system type storing the first tenant database; mapping, by the processor, the clone to a computing system hosting the multitenant database instance for selectively copying files of the first tenant database; (Becker, Fig. 2 and [0051] and [0054], discloses tenant server may store tenant database on data storage device which may be configured as network attached storage (NAS) device or a storage device attached by a storage area network (SAN). Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner interprets a tenant template as mapping the data structures needed to clone/backup tenant data and the tenant data structures as selective copying files.) 
restoring, by the processor, the first tenant database using the selectively copied files and the internal file; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. ) and 
deleting, by the processor, the clone after the first tenant database is restored. (Greene, Fig. 2 and C4L20-27 and C5L5-C6L16, discloses a staging area representing storage space utilized to facilitate the restoration of application data stores, such as databases. A temporary staging area may be created as a recovery location in order to support recovery and one or more backup data or other files may be virtualized into staging area (i.e. clone). When restoration is complete the temporary staging area is removed. In combination, Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly.)
 
Regarding claim 15, Becker, in view of Greene, teaches the method of Claim 12, further comprising: executing, by the processor, a file-based restore method for restoring the first tenant database, in response to the first tenant database being stored at a non-SAN based storage type.  (Becker, Fig. 2 and [0051] and [0054], discloses tenant server may store tenant database on data storage device which may be configured as network attached storage (NAS) device or a storage device attached by a storage area network (SAN). Examiner notes that applicant's specification [0059] indicates non-SAN based storage includes Networked Attached Storage (NAS). Becker, [0097] and [0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants.)
 
Regarding independent claim 16, Becker teaches a system, comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for a plugin interfacing with a database application of a multitenant database instance having a plurality of tenant databases, the multitenant database instance configured as a logical container to present the plurality tenant databases; and a processor coupled to the memory, the processor configured to execute the machine executable code to: (Becker, [0050], discloses provider server and tenant servers being processing devices, with a data processor and data storage devices, that execute software modules stored in one or more computer memory devices. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.)  
verify, by the plugin, for a restore operation to restore a first tenant database that the first tenant database is present in the multitenant database instance with a same identifier when a backup of the first tenant database was taken during a backup operation; (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. Becker, [0145]-[0149], discloses a user selecting a tenant for cloning based on the need for tenant data backup or data recovery. Once a tenant is selected for cloning, the user may shutdown the database of the tenant to guarantee that data from tenant database is consistent with the clone that is being created. A copy of the tenant database is created using database snapshot technology and a cloned tenant database may be generated. The tenant database is then restarted.)
provide, by the plugin, a storage location of an internal file associated with the first tenant database to the database plugin for the restore operation, (Becker, [0060] discloses an index of shared data structures and tenant-specific data structures along with other data describing the shared data structures including information describing the location of data of data structures (e.g. tenant templates) within provider database and may be used by provider server and/or tenant servers to locate data structures as a table resource locator, uniform resource locator, Structured Query Language (SQL) identifier, or other pointer to a physical or virtual address of data structures within provider database. Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space.) the internal file generated by the database application to capture a state of the multitenant database instance and a state of the first tenant database when the backup was taken, and the storage location of the internal file is stored with metadata of the backup by a storage system; (Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Examiner notes that applicant's specification [0050] indicates the internal file captures the state of tenant database at backup. Examiner interprets a tenant template as an internal file that shows the state of the tenant data structures of the tenant database and importing/copying multiple tenant structures into the tenant structure would show the state of the multitenant database. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.) and 
restoring, by the database application, the first tenant database utilizing the internal file associated with the first tenant database, while processing requests for other tenant databases of the plurality of tenant databases. (Becker, [0113], discloses a tenant is assigned a unique identifier that enables the provider to associate content and data with tenant-specific data structures so that the identifier may be used later by the provider to individually address and manage each tenant space. Becker, [0097] and [0101]-[0102], discloses a tenant template is a database schema, with tenant-specific data structures and table links separate from provider data structures, which may be used to generate tenant database. The tenant template may be created in tenant template database and may be used to deploy, clone, backup, recover, and restore tenants. Import or copy at least one tenant data structure into a tenant template where copying tenant data structure into tenant template may also copy some of the data content from tenant data structures. Becker, [0136] and [0153], discloses after a tenant database is created/deployed, a user may create a cloned tenant database for backup, such as archiving of data, or for recovery of tenant database if tenant database is not functioning properly. Becker, [0137]-[0138], discloses providing a cloning process for tenants in a server solution where a provider hosts a large number of tenants, while enabling separate storage and management of each tenant's applications and data enabling a provider to backup and recover a specific client's content without affecting other tenants/clients of the multi-client system.)
However, Becker does not explicitly teach select, by the plugin, a restore method for the restore operation based on a storage system type used for storing the first tenant database; 
On the other hand, Greene teaches select, by the plugin, a restore method for the restore operation based on a storage system type used for storing the first tenant database; (Greene, C5L43-C6L7, discloses determining the location of the backup data files (e.g. storage type of local or remote), and based on the location creates the appropriate links to preform recovery. Examiner interprets that creation of hard or virtual links to perform recovery as selecting a restore method based on a storage type.) 
The backup and recovery process of Greene can be the backup and recovery of Becker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multi-tenant system of Becker to incorporate the teachings of recovery based on backup data location of Greene because both address the same field of backup and recovery systems and by incorporating Greene into Becker provides the multi-tenant system a way to select a recovery method based on storage type of the backup data.
One of ordinary skill in the art would be motivated to do so to allow backup files to be distributed across devices while performing recovery in a single logical storage location without adding extra time to a recovery process due to large file sizes, as taught by Greene C1L22-31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165